UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6286



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DWIGHT SPEARS, a/k/a Whitey,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-53-P)


Submitted:   July 2, 1998                  Decided:   July 27, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dwight Spears, Appellant Pro Se. Robert James Conrad, Jr., Assis-
tant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwight Spears appeals the district court’s orders denying his

petition for a writ of coram nobis and motion to reconsider. We

have reviewed the record and the district court’s opinions and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Spears, No. CR-92-53-P (W.D.N.C.

Jan. 5 & Jan. 30, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2